United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 19, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40501
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONTAE ROMAIN BROWN,
also known as Dontae Romain Jimerson,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-106-10
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dontae Romain Brown appeals his sentence following his

guilty-plea conviction for conspiracy to possess with intent to

distribute more than 50 grams of cocaine base.   Brown argues that

his sentence was unreasonable in light of United States v.

Booker, 543 U.S. 220 (2005), due to the disparity in the

punishment imposed for offenses involving powder cocaine versus

those involving cocaine base.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40501
                                  -2-

     We note that Brown’s plea agreement contained a waiver of

the right to appeal his sentence.    The Government does not seek

enforcement of the waiver, however, and we therefore do not

consider it.     See United States v. Lang, 440 F.3d 212, 213 (5th

Cir. 2006).

     The district court imposed a sentence within the advisory

guideline range, and Brown does not challenge the district

court’s calculation of that range.    Brown’s sentence is therefore

presumptively reasonable.    See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006); United States v. Mares, 402 F.3d 511,

518-19 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).    We have

previously rejected arguments challenging the disparity in the

penalties for offenses involving powder and crack cocaine, which

are mandated by Congress.    See, e.g., United States v. Wilson, 77
F.3d 105, 112 (5th Cir. 1996).    Because the advisory guidelines

range should be determined in the same manner as before Booker,

Mares, 402 F.3d at 519, Brown has not overcome the presumption

that his sentence is reasonable, see Alonzo, 435 F.3d at 554;

Mares, 402 F.3d at 519.

     AFFIRMED.